DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 9, 2022.  As directed by the amendment: claims 1, 7-10, 12 and 16-19 have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-20 are presently pending in this application, and claim 20 is withdrawn.  Applicant’s amendment are sufficient to overcome the §112(b) rejection of the previous action.
Response to Arguments
Applicant’s arguments, see Remarks, filed September 9, 2022, with respect to the rejections of independent claims 1 and 12 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shah et al. (Shah) US 2007/0255255 A1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter wherein the first and second proximity define the filaments spaced away from each other a distance is not described in the specification or shown in the drawings.  Only the embodiment of Fig. 4 having a spiral pattern discloses a proximity that is spaced away a distance, and the embodiment of Fig. 4 does not encompass the embodiment of claim 9 because claim 1, from which claim 9 depends, does not encompass the embodiment of Fig. 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (Gold) US 5,037,404 in view of Shah et al. (Shah), US 2007/0255255 A1.
Regarding claim 1, Gold discloses a medical device (catheter 10, col 2 line 21, as shown in Figs. 1 and 2), comprising: an elongate member (extrusion 12, col 2 line 30) having a proximal end region, a distal end region and an outer surface (see annotated Fig. 1 below); a plurality of filaments (braided wire sheath 16, col 2 lines 32-33) braided together in a first braided pattern (first braided pattern forming a strand angle of 60 degrees, col 2 lines 49-60) along a first braided region (first braided region, see annotated Fig. 2 below) of the elongate member, wherein the plurality of filaments extend continuously (col 3 lines 30-37 and col 3 lines 49-55) to a second braided region (second braided region, see annotated Fig. 2 below) along the elongate member, wherein the plurality of filaments along the second braided region form a second braided pattern (second braided pattern described in col 2, lines 40-48, wherein the strand angle is 38 degrees) different from the first braided pattern (38 degrees vs 60 degrees).  

    PNG
    media_image1.png
    373
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    1060
    media_image2.png
    Greyscale

Gold does not teach wherein a first filament of the plurality of filaments extends parallel to a second filament of the plurality of filaments to form a first pair of filaments in the second braided region, and wherein the first filament is in a first proximity relative to the second filament; wherein a third filament of the plurality of filaments extends parallel to a fourth filament of the plurality of filaments to form a second pair of filaments in the second braided region, and wherein the third filament is in a second proximity relative to the fourth filament; wherein the first pair of filaments is interwoven with the second pair of filaments in the second braided region; and wherein the first pair of filaments is in a third proximity relative to the second pair of filaments, and wherein the third proximity is different from the first proximity and the second proximity.
However, Shah teaches a catheter braided reinforcement layer (Fig. 3A and P0022-0023, wherein the reinforcing layer includes multiple wires braided) wherein a first filament (30a) of the plurality of filaments extends parallel to a second filament (32a) of the plurality of filaments to form a first pair of filaments (31a) in the second braided region, and wherein the first filament is in a first proximity relative to the second filament (Fig. 3A showing 30a touching 32a); wherein a third filament (34a) of the plurality of filaments extends parallel to a fourth filament (36a) of the plurality of filaments to form a second pair of filaments (33a) in the second braided region, and wherein the third filament is in a second proximity relative to the fourth filament (Fig. 3A showing 34a touching 36a); wherein the first pair of filaments is interwoven with the second pair of filaments in the second braided region (Fig. 3A); and wherein the first pair of filaments is in a third proximity relative to the second pair of filaments (Fig. 3A showing 31a and 33a running perpendicular to one another), and wherein the third proximity is different from the first proximity and the second proximity (31a and 33a are only touching when the intersect).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the wire of the braided wire sheath of Gold with a pair of filaments, as taught by Shah, for the purpose of improving torsional rigidity, Shah P0022-0023.  
Regarding claim 2, Gold in view of Shah teaches the medical device of claim 1, wherein the plurality of filaments continuously transition from the first braided pattern to the second braided pattern along a transition region (Gold, transitional area 27, col 2 line 49).  
Regarding claim 3, Gold in view of Shah teaches the medical device of claim 2.
Gold in view of Shah teaches the claimed invention except for wherein the transition region includes a length between 0.040 inches and 0.060 inches.  The specification does not teach the claimed length of the transition region to be critical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a transition region length as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art (Gold teaches transitional areas 27 (col 2 line 49) of a given length (col 4 lines 15-19)), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Gold in view of Shah teaches the medical device of claim 1, wherein the filaments forming the first braided pattern are interwoven in a diamond -half load braid pattern (Gold, diamond half load braid pattern shown in Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first braid pattern of Gold in view of Shah as a diamond half load braid as a simple substitution on one pattern for another because both patterns are known in the art with tradeoffs between torsional rigidity and flexibility.
Regarding claim 6, Gold in view of Shah teaches the medical device of claim 1, wherein the plurality of filaments of the first braided region define a first pitch angle (Gold, first pitch angle forms a strand angle that is 60 degrees, col 2 lines 49-60), and wherein the plurality filaments of the second braided region define a second pitch angle (Gold, second pitch angle forms a strand angle that is 38 degrees, col 2, lines 40-48) different from the first pitch angle.  
Regarding claim 7, Gold in view of Shah teaches the medical device of claim 1, wherein the third proximity is greater than the first proximity and the second proximity (Shah, Fig. 3A, showing that the third proximity is wires intersecting at right angles whereas the first and second proximity are adjacent wires running parallel to one another).  
Regarding claim 8, Gold in view of Shah teaches the medical device of claim 1, wherein the first proximity defines that the first filament is touching the second filament and wherein the second proximity defines that the third filament is touching the fourth filament (Shah, multiple wires braided in pairs or “in tow”, P0022 and shown in Fig. 3A).  
Regarding claim 10, Gold in view of Shah teaches the medical device of claim 1, wherein the first pair of filaments is interwoven with the second pair of filaments in diamond - full load braid pattern (Shah, Fig. 3A shows a diamond full load braid pattern).  
Regarding claim 11, Gold in view of Shah teaches the medical device of claim 1, wherein the plurality of filaments are disposed along the outer surface of the elongate tubular member (Gold, col 2 lines 11-14).  
Regarding claim 12, Gold discloses a guide catheter (catheter 10, col 2 line 21, fully capable of being used as a guide catheter), comprising: an elongate shaft (extrusion 12, col 2 line 30) having a lumen (lumen is within extrusion 12), an outer surface (outer surface of extrusion 12) and a plurality of reinforcing wires (braided wire sheath 16, col 2 line 32) disposed along the outer surface (Fig. 1); wherein the plurality of reinforcing wires are interwoven in a first braided pattern (first braided pattern forming a strand angle of 60 degrees, col 2 lines 49-60) along a first braided region (first braided region, see annotated Fig. 2 below) of the elongate shaft, and wherein the plurality of reinforcing wires extend continuously (col 3 lines 30-37 and col 3 lines 49-55) to a second braided region (second braided region, see annotated Fig. 2 below), and wherein the plurality of reinforcing wires of the second braided region form a second braided pattern (second braided pattern described in col 2, lines 40-48, wherein the strand angle is 38 degrees) different from the first braided pattern (38 degrees vs 60 degrees).  

    PNG
    media_image2.png
    515
    1060
    media_image2.png
    Greyscale

Gold does not teach wherein a first wire of the plurality of wires extends parallel to a second wire of the plurality of wires to form a first pair of wires in the second braided region, and wherein the first wire is in a first proximity relative to the second wire; wherein a third wire of the plurality of wires extends parallel to a fourth wire of the plurality of wires to form a second pair of wires in the second braided region, and wherein the third wire is in a second proximity relative to the fourth wire; and wherein the first pair of wires is in a third proximity relative to the second pair of wires, and wherein the third proximity is different from the first proximity and the second proximity.
However, Shah teaches a catheter braided reinforcement layer (Fig. 3A and P0022-0023, wherein the reinforcing layer includes multiple wires braided) wherein a first wire (30a) of the plurality of wires extends parallel to a second wire (32a) of the plurality of wires to form a first pair of wires (31a) in the second braided region, and wherein the first wire is in a first proximity relative to the second wire (Fig. 3A showing 30a touching 32a); wherein a third wire (34a) of the plurality of wires extends parallel to a fourth wire (36a) of the plurality of wires to form a second pair of wires (33a) in the second braided region, and wherein the third wire is in a second proximity relative to the fourth wire (Fig. 3A showing 34a touching 36a); and wherein the first pair of f wires is in a third proximity relative to the second pair of wires (Fig. 3A showing 31a and 33a running perpendicular to one another), and wherein the third proximity is different from the first proximity and the second proximity (31a and 33a are only touching when the intersect).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the wire of the braided wire sheath of Gold with a pair of wires, as taught by Shah, for the purpose of improving torsional rigidity, Shah P0022-0023.  
Regarding claim 13, Gold in view of Shah teaches the guide catheter of claim 12, wherein the plurality of reinforcing wires continuously transition from the first braided pattern to the second braided pattern along a transition region (Gold, transitional area 27, col 2 line 49).  
Regarding claim 14, Gold in view of Shah teaches the guide catheter of claim 12, wherein the reinforcing wires forming the first braided pattern are interwoven in a diamond - half load braid pattern (Gold, diamond half load braid pattern shown in Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first braid pattern of Gold in view of Shah as a diamond half load braid as a simple substitution on one pattern for another because both patterns are known in the art with tradeoffs between torsional rigidity and flexibility.
Regarding claim 16, Gold in view of Shah teaches the guide catheter of claim 12, wherein the third proximity is greater than the first proximity and the second proximity (Shah, Fig. 3A, showing that the third proximity is wires intersecting at right angles whereas the first and second proximity are adjacent wires running parallel to one another).  
Regarding claim 17, Gold in view of Shah teaches the guide catheter of claim 12, wherein the first proximity defines that the first wire is touching the second wire and wherein the second proximity defines that the third wire is touching the fourth wire (Shah, multiple wires braided in pairs or “in tow”, P0022 and shown in Fig. 3A).  
Regarding claim 18, Gold in view of Shah teaches the guide catheter of claim 12, wherein the first pair of wires is interwoven with the second pair of wires in the second braided region (Shah, Fig. 3A).  
Regarding claim 19, Gold in view of Shah teaches the guide catheter of claim 18, wherein the first pair of wires is interwoven with the second pair of wires in diamond - full load braid pattern (Shah, Fig. 3A shows a diamond full load braid pattern).  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Shah in view of Cohen, US 6,217,565 B1.
Regarding claim 5, Gold in view of Shah teaches the medical device of claim 1.
Gold in view of Shah does not teach wherein the filaments forming the first braided pattern are interwoven in a herringbone braid pattern.  
However, Cohen teaches a catheter wherein the filaments (wires, col 4 line 64) are interwoven in a herringbone braid pattern (herringbone pattern, col 4 lines 62-65).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first braided pattern to herringbone as taught by Cohen as a simple substitution of the braid pattern from half load diamond pattern to herringbone because both patterns are known in the art to obtain a catheter with increased torsional stiffness relative to a catheter without a braided region.  
Regarding claim 15, Gold in view of Shah teaches the guide catheter of claim 12.
Gold in view of Shah does not teach wherein the reinforcing wires forming the first braided pattern are interwoven in a herringbone braid pattern.  
However, Cohen teaches a catheter wherein the reinforcing wires (wires, col 4 line 64) are interwoven in a herringbone braid pattern (herringbone pattern, col 4 lines 62-65).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first braided pattern to herringbone as taught by Cohen as a simple substitution of the braid pattern from half load diamond pattern to herringbone because both patterns are known in the art to obtain a catheter with increased torsional stiffness relative to a catheter without a braided region.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Shah in view of Bradburn et al. (Bradburn) US 2008/0252046 A1.
Regarding claim 9, Gold in view of Shah teaches the medical device of claim 1.
Gold in view of Shah does not teach the first proximity defines that the first filament is spaced away from the second filament a first distance, and wherein the second proximity defines that the third filament is spaced away from the fourth filament a second distance.
However, Bradburn teaches a typical hopsack fabric weave (Fig. 3 and P0022 and P0029) wherein the first proximity defines that the first filament is spaced away from the second filament a first distance, and wherein the second proximity defines that the third filament is spaced away from the fourth filament a second distance (note the spaces between 27 and 28, and between 21 and 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spacing between filaments as taught by Bradburn as a simple substitution of one known braid for another because both patterns are known in the art of weaving, and these braids may be used to obtain a catheter with increased torsional stiffness relative to a catheter without a braided region. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        

/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783